

116 S4612 ES: Methamphetamine Response Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4612IN THE SENATE OF THE UNITED STATESAN ACTTo designate methamphetamine as an emerging threat, and for other purposes.1.Short titleThis Act may be cited as the Methamphetamine Response Act of 2020.2.FindingsCongress finds the following:(1)Methamphetamine poses a significant public health and safety threat and qualifies as an emerging drug threat, as defined in section 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701).(2)Methamphetamine treatment admissions increased from 15.1 percent of all admissions in 2008 to 23.6 percent in 2017, the latest year for which data is available. (3)During the timeframe described in paragraph (2)—(A)methamphetamine-related treatment admissions among women increased from 19.2 percent of all drug-related treatment admissions to 28.3 percent; and(B)heroin use among those admitted for methamphetamine-related treatment increased from 5.3 percent to 23.6 percent.(4)By the end of 2019, methamphetamine availability, use, purity, and potency had increased nationally, as street-level prices declined.(5)Methamphetamine use is a nationwide issue. Its use remains widespread in Midwest and Western States and is becoming increasingly prevalent in Northeastern States. (6)Methamphetamine is the drug most often associated with violent crime. (7)According to the Centers for Disease Control and Prevention—(A)between 2018 and 2019, drug overdose deaths involving methamphetamine and other stimulants increased by 27 percent nationally; (B)the number of deaths described in subparagraph (A) increased in 27 of the 38 States that provide drug-specific overdose data to the Centers for Disease Control and Prevention; and(C)between January 2019 and January 2020, among 36 States and the District of Columbia, suspected stimulant overdoses, including methamphetamine, treated in emergency departments increased by 23 percent.(8)Methamphetamine-related overdose deaths will likely continue to increase in 2020, due in part to the ongoing COVID–19 pandemic, which makes obtaining treatment for substance use disorders, including methamphetamine use, more difficult.(9)The increase in methamphetamine use and the negative respiratory and pulmonary health effects associated with its use has caused the National Institute on Drug Abuse to warn clinicians to be prepared to monitor adverse effects when treating individuals using methamphetamine who also have COVID–19.(10)Since the onset of COVID–19 in the United States, the number of law enforcement and first responder agencies entering data into nationwide overdose mapping applications to track real-time suspected overdoses, including methamphetamine overdoses, has increased. (11)In the first 9 months of fiscal year 2020, there was a 52 percent increase in the amount of methamphetamine seized by U.S. Customs and Border Protection.(12)Public reports indicate that Mexican cartels may be stockpiling money and illicit drugs, including methamphetamine, on both sides of the Southwest Border and that the Drug Enforcement Administration is preparing to respond to any potential surge in supply. (13)Intentional preparation to counter any surges in production, distribution, and use are essential in lowering methamphetamine-related overdose deaths and substance use disorders. 3.Declaration of emerging threat(a)In generalCongress declares methamphetamine an emerging drug threat, as defined in section 702 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701), in the United States.(b)Required emerging threat response planNot later than 90 days after the date of enactment of this Act, the Director of the Office of National Drug Control Policy shall establish and implement an Emerging Threat Response Plan that is specific to methamphetamine in accordance with section 709(d) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708(d)). Passed the Senate November 16, 2020.Secretary